Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s amendments and arguments, see Remarks, filed 8/3/2021, with respect to Kasahara (US 2014/0223323) have been fully considered and are persuasive.  The 35 USC 102 rejections has been withdrawn. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 7 and 8, which generally recited the similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: wherein the definition data includes data in which a device name is associated with the state transition, the object-data generator includes
a first identifier to identify the image object among the objects, and to generate imageobject data that includes coordinates of the image object identified,
a second identifier to identify a character object that is an object of a character among the objects, and to generate character object data that includes coordinates and a character string ofthe character object identified, and a device-data generator to generate device data in which the image object is associatedwith the character object on a basis of coordinates of the image object and coordinates of the character object, and on a basis of a result of comparison between the device name included in the definitiondata and the character string included in the device data, the assignment processor assigns datathat defines the state transition to the image object included in the monitoring screen.

The closest prior art found: 
Kasahara (US 2014/0223323) teaches information processing system that acquires captured image data corresponding to a user interface displayed on a first display, the user interface including a plurality of graphic representations each corresponding to a respective function; and controls a second display to display a representation of the user interface based on a recognition process performed on the user interface, the representation of the user interface indicating whether a function corresponding the plurality of the graphic representations is capable of being accessed.

Austin et al (US 2015/0023650) teaches techniques and apparatuses for small-screen movie-watching using a viewport. These techniques enable viewers to experience movies and other media programs using a small screen as a viewport to the movie rather than dramatically compressing or cropping the movie to fit the small screen. A viewer may select whatever portion of the movie imagery he or she desires to experience through the small screen at a size sufficient to perceive details of plot elements and an environment in which the plot elements interact. Thus, the viewer may follow plot elements central to the plot while also exploring the environment that provides context for these plot elements.

Holz (US 2016/023680) teaches One or more systems and/or methods for storing personal information within a first device and/or for providing personal information from the first device to the second device are provided. The first device (e.g., a smartphone) may identify a user interface (e.g., a 

Claims 1 and 3-11 are allowed and renumber as claims 1-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663